DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Boveda [0038], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: No space is present between numerical values and their associated units [0018]. Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: No spaces are present between numerical values and their associated units. Appropriate correction is required.

Claim Interpretation
The claims are directed to a cigarette holder adapted to hold a humidity control device. The claims are only limited by positively recited elements (see In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) and MPEP § 2115), however, the term “adapted to” requires a fact specific analysis of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 109330025, machine translation relied upon).

Regarding claim 1, Zheng discloses a sealed humidor [0002] having a box body (figure 1, reference numeral 1) that is hinged to a box lid ([0029], figure 1, reference numeral 5). The box body is 

Regarding claim 2, Zheng discloses that the grooves extend from a top to a bottom of the case and that the tray extends in four directions (figure 3). The back is considered to the end of the plate closest to the hinge, and the top is considered to be upper surface of the plate.

Regarding claims 3 and 12, Zheng discloses that the grooves accommodate cigarettes [0031], indicating that a portion of the circumference of a cigarette must fit within the channel.

Regarding claims 4 and 13, Zheng discloses that the grooves are downwardly concave [0031], indicating that they must extend toward the bottom of the tray.

Regarding claims 5 and 14, the groove of Zheng closest to the hinge is considered to meet the claim limitation of a holding area at the tray’s back.

Regarding claim 6, it is evident that the grooves of Zheng are cavities.

Regarding claims 7-8 and 15-16, the claims are directed solely to features of the humidity control device which do not have patentable weight since the humidity control device is never explicitly claimed as part of the cigarette holder.

Regarding claims 9 and 17, Zheng discloses that the seal prevents external moisture from invading the box [0022], indicating that the seal must be airtight since moisture is present as a gas in air.

Regarding claim 11, Zheng discloses a sealed humidor [0002] having a box body (figure 1, reference numeral 1) that is hinged to a box lid ([0029], figure 1, reference numeral 5). The hinge is considered to form a rotational connection. The box body is provided with a sealing ring that tightly seals the body and lid when the box is closed [0030]. The box body is provided with a cigarette support plate having an upper surface with a plurality of downwardly concave cigarette holding grooves ([0031], figure 3, reference numeral 4), which is considered to meet the claim limitation of a tray. One of the grooves is considered to meet the claim limitation of a holding area since it is evident that objects besides cigarettes can be accommodated inside a groove. It is evident that the grooves of Zheng are cavities. Zheng discloses that the grooves extend from a top to a bottom of the case and that the tray extends in four directions including upwards (figure 3). The grooves are considered to extend vertically since they have a height (figures 1,3). The back is considered to the end of the plate closest to the hinge, and the top is considered to be upper surface of the plate.

Regarding claim 19, Zheng discloses that the cigarette support plate has 4 channels (figure 3), excluding the single channel adapted to hold the humidity control device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 109330025, machine translation relied upon) in view of Schmaling (US 6,068,113).

Regarding claims 10 and 18, Zheng discloses all the claim limitations as set forth above. Zheng additionally discloses that the cigarette support plate is installed in the box body [0042]. Zheng does not explicitly disclose securing the cigarette support plate to the box body.
Schmaling teaches a portable humidor having a storage container (abstract) in which a liner is secured to the lid by double sided adhesive tape (column 5, lines 21-35). The double sided tape is considered to meet the claim limitation of a pad since it is evident that there must be some structure between the two adhesive layers of the tape and applicant’s specification discloses that the pad secures the tray to the housing by double sided tape [0042].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the cigarette support plate to the box body of Zheng using the double sided adhesive tape of Schmaling. One would have been motivated to do so since Schmaling teaches that a liner can be secured using double sided tape and one of ordinary skill in the art would recognize that securing the cigarette support plate would reduce the risk of the cigarette support plate separating from the box.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 109330025, machine translation relied upon).

Regarding claim 20, Zheng discloses all the claim limitations as set forth above. Zheng does not explicitly disclose the size of the body.
However, it would have been obvious to one of ordinary skill in the art to make the body of Zheng have the claimed size. A change in size is generally recognized as being within the level of one of In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747